DETAILED ACTION
Status of the Claims
	This action is responsive to claims filed on October 11, 2022. Claims 1-4, 6-7, 9-10 and 12-15 are presently amended. Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. 
The Applicant alleges that Wang does not teach powering the multiple devices “sequentially and separately” (applicant’s response pages 11 and 13). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sequentially and separately) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant further alleges that “Wang fails to start charging the second device after the first device meets the first switching condition” (applicant’s response page 11).
However, under the broadest reasonable interpretation, the controller of Wang controls the switching device to operate those devices that are operating normally to remain connected. The claims do not state that only one device is charged or connected at a time or that it is necessary for the switching circuit to go from a disconnected to a connected state instead of controlling the switch to remain connected. 
Thus, the arguments are not persuasive.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. US20190319545A1.
Regarding claim 1, Wang discloses a hub device (120) that operates to provide power, or a power supply device (Wang, FIGS. 1-3B; ¶18). 
Wang discloses power management circuit (122_1), or a voltage conversion circuit, configured to generate output electric powers, or a charging signal, with different voltage values by converting the input electric power (PM), or a power supply signal, thereby generating a charging signal (Wang; FIG. 3B; ¶34) 
Wang discloses a switching device (122_2) electrically connected to the power management circuit (122_1). The power converting circuit (122_1) generates outputs electrical powers (P1, P2)  to the switch device (122_2) (Wang; FIG. 3A; ¶35). The switch device (122_2)  is configured to output the first operating power (P01) to the first output port (123_1) based on the output electrical power (P1) and output the second operating power (P02) to the second operating power output port (123_2) based on the output electric powers (P1 and P2) (Wang; ¶36). The first electronic device (130_1) and the second electronic device (130_2) is respectively suitable to the first operating power (P01) and the second operating power (P02) (Wang; ¶32), thus, the power management circuit charges the first or second device.
Wang discloses a controller (124) electrically connected to the switch device (122_2) (Wang; FIG. 3A). Wang discloses the power converting circuit providing power to a device, such as the first device, until the charging signal reaches an abnormal operating power, where an abnormal operating power is a first switching condition since the switch device is configured to stop outputting operating power under abnormal conditions. The controller controls the switching device (122_2) to operate the remaining devices, or a second device, that are operating under normal conditions. (Wang; ¶44), thereby the  switching circuit conducts power from the power converting circuit (122_1) to the second device.
Regarding claim 2, Wang discloses that the first switching condition, based on the operating power information, comprises a first current value since the controller obtains a current value and voltage value based on the first operating power information (Wang; ¶31). The current value of a current output by a switch is compared against current value set in the operating power information (Wang; ¶44), The power converting circuit provides power to a device, such as the first device, until the charging signal matches a first switching condition, the switching condition being based on the operating information of the plugged device (Wang; FIG. 6B at S612). The controller (124) controls the switching state, such as disconnection when an abnormal operating power is detected and controlling the switching device (122_2) to operate the remaining device (Wang; ¶44), thereby the  switching circuit conducts power from the power converting circuit (122_1) to the second device.
Regarding claim 6, Wang discloses a voltage and current sensor (409), or a first detection circuit, connected to a first switch (405) and the controller (124). The voltage and current sensor (409) transmits an operating power such that the controller (124) determines whether the power output by the switch device (405) is normal (Wang; FIG. 4; ¶43). 
Wang teaches a second voltage and current sensor (410), or a second detection circuit, electrically connected to the second switch (406) and the controller (124). The voltage and current sensor (410) transmits an operating power such that the controller (124) determines whether the power output by the switch device (406) is normal (Wang; FIG. 4; ¶43).
Regarding claim 7, Wang discloses a hub device (120) that operates to provide power, or a power supply device (Wang, FIGS. 1-3B; ¶18). 
Wang discloses generating output electric powers, or a charging signal, with different voltage values by converting the input electric power (PM), or a power supply signal, thereby generating a charging signal using the power management circuit (122_1), or a voltage conversion circuit (Wang; FIG. 3B; ¶34) 
Wang discloses a controller connecting the switch device (122_2) to a first power output port (123_1), or a first transmission circuit, so as to charge a first electronic device (130_1) (Wang; FIGS 2-3B; ¶22).
Wang discloses determining the charging signal matches a first switching condition, the switching condition being based on the operating information of the plugged device (Wang; FIG. 6B at S612; ¶27 and ¶50). Wang discloses that the controller (124) controls the switching state to disconnect the power management circuit (122_1) and the first electronic device (130_1) when an abnormal operating power is detected and controlling the switching device (122_2) to charge the remaining device through the power management circuit (122_1_) and the second power output port (123_2), or a second transmission circuit (Wang; ¶44) The abnormal switching condition is considered the switching condition since the switch device is configured to stop outputting operating power under abnormal conditions. Thus, the  switching circuit conducts power from the power converting circuit (122_1) to the second device.
Regarding claim 8, Wang discloses that the first switching condition, based on the operating power information, comprises a first current value since the controller obtains a current value and voltage value based on the first operating power information (Wang; ¶31).
Regarding claim 12, Wang discloses a hub device (120) that operates to provide power, or a power supply device (Wang, FIGS. 1-3B; ¶18).
Wang discloses a first power output port (123_1) and a second power output port (123_2), or a plurality of transmission circuits, electrically connected to a first electronic device (130_1) and a second electronic device (130_2) (Wang; FIG. 2).
Wang discloses a switching device (122_2) electrically connected to the power management circuit (122_1). The power converting circuit (122_1) generates output electrical powers (P1, P2)  to the switch device (122_2) (Wang; FIG. 3A; ¶35). The switch device (122_2)  is configured to output the first operating power (P01) to the first output port (123_1) based on the output electrical power (P1) and outputs the second operating power (P02) to the second operating power output port (123_2) based on the output electric powers (P1 and P2) (Wang; ¶36). The first electronic device (130_1) and the second electronic device (130_2) is respectively suitable to the first operating power (P01) and the second operating power (P02) (Wang; ¶32), thus, the power management circuit charges the first or second device. 
Wang discloses a controller (124) electrically connected to the switch device (122_2) (Wang; FIG. 3A). Wang discloses the power converting circuit providing power to a device, such as the first device, until the charging signal reaches an abnormal operating power, where an abnormal operating power is a first switching condition since the switch device is configured to stop outputting operating power under abnormal conditions. The controller controls the switching device (122_2) to operate the remaining devices, or a second device, that are operating under normal conditions. (Wang; ¶44), thereby the  switching circuit conducts power from the power converting circuit (122_1) to the second device.
Regarding claim 13, Wang discloses that the first switching condition, based on the operating power information, comprises a first current value since the controller obtains a current value and voltage value based on the first operating power information (Wang; ¶31). The current value of a current output by a switch is compared against current value set in the operating power information (Wang; ¶44), The power converting circuit provides power to a device, such as the first device, until the charging signal matches a first switching condition, the switching condition being based on the operating information of the plugged device (Wang; FIG. 6B at S612). The controller (124) controls the switching state, such as disconnection when an abnormal operating power is detected and controlling the switching device (122_2) to operate the remaining device (Wang; ¶44), thereby the  switching circuit conducts power from the power converting circuit (122_1) to the second device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kahnt et al. US20190273389A1.
Regarding claim 3, Wang discloses that when the power management circuit (122_1) charges the second device (130_2) until the operating power information, which includes the current (Wang; ¶26), of the charging signal is abnormal (Wang; ¶44). The controller (124) is configured to 18control the switch device (122_2) to output the first operating power (P01) to the first device (130_1) when the first device is under normal operating power and disconnect the second device that is under an abnormal operating condition (Wang; ¶44). 
Wang does not explicitly disclose the abnormal condition being a second current value, and the second current value being less than the first current value.
Kahnt discloses a switch connection (P1+) is closed when a current is less than an upper limit current and greater than a first lower limit current. The switch connection (P1+) is opened when the current is greater than the upper limit current or when the current is less than the lower limit current (Kahnt; ¶27). The upper limit current being greater than a lower limit current.
It would be obvious to one of ordinary skill in the art to provide the abnormality determination of Kahnt with the abnormality determination of Wang in order to improve operating a dual battery system and improve storage capacity of the system (Kahnt; ¶6).
Regarding claim 4, Wang discloses that when in a normal state and charging the first electronic device (130_1) and disconnecting the electronic device when charging is abnormal while keeping those switches connected that detects a normal operating power (Wang; ¶44), thus the power management circuit (122_1) and the second switch (406) remain connected, charging the second device.
Wang does not explicitly disclose that when the corresponding current of the charging signal has the second current value, the control circuit is configured to control the switching circuit to disconnect the voltage conversion circuit and the first device; and the voltage conversion circuit charges the second device again until the corresponding current of the charging signal has the second current value.
Kahnt discloses a switch connection (P1+) is closed when a current is less than an upper limit current and greater than a first lower limit current. The switch connection (P1+) is opened when the current is greater than the upper limit current or when the current is less than the lower limit current (Kahnt; ¶27). The upper limit current being greater than a lower limit current.
It would be obvious to one of ordinary skill in the art to provide the abnormality determination of Kahnt with the abnormality determination of Wang in order to improve operating a dual battery system and improve storage capacity of the system (Kahnt; ¶6).
Regarding claim 9, Wang discloses that when the power management circuit (122_1) charges the second device (130_2) until the operating power information, which includes the current (Wang; ¶26), of the charging signal is abnormal (Wang; ¶44). The controller (124) is configured to 18control the switch device (122_2) to output the first operating power (P01) to the first device (130_1) when the first device is under normal operating power and disconnect the second device that is under an abnormal operating condition (Wang; ¶44). 
Wang does not explicitly disclose the abnormal condition being a second current value, and the second current value being less than the first current value.
Kahnt discloses a switch connection (P1+) is closed when a current is less than an upper limit current and greater than a first lower limit current. The switch connection (P1+) is opened when the current is greater than the upper limit current or when the current is less than the lower limit current (Kahnt; ¶27). The upper limit current being greater than a lower limit current.
It would be obvious to one of ordinary skill in the art to provide the abnormality determination of Kahnt with the abnormality determination of Wang in order to improve operating a dual battery system and improve storage capacity of the system (Kahnt; ¶6).
Regarding claim 10, Wang discloses that when in a normal state and charging the first electronic device (130_1) and disconnecting the electronic device when charging is abnormal while keeping those switches connected that detects a normal operating power (Wang; ¶44), thus the power management circuit (122_1) and the second switch (406) remain connected, charging the second device.
Wang does not explicitly disclose that when the corresponding current of the charging signal has the second current value, the control circuit is configured to control the switching circuit to disconnect the voltage conversion circuit and the first device; and the voltage conversion circuit charges the second device again until the corresponding current of the charging signal has the second current value.
Kahnt discloses a switch connection (P1+) is closed when a current is less than an upper limit current and greater than a first lower limit current. The switch connection (P1+) is opened when the current is greater than the upper limit current or when the current is less than the lower limit current (Kahnt; ¶27). The upper limit current being greater than a lower limit current.
It would be obvious to one of ordinary skill in the art to provide the abnormality determination of Kahnt with the abnormality determination of Wang in order to improve operating a dual battery system and improve storage capacity of the system (Kahnt; ¶6).
Regarding claim 14, Wang discloses that when the power management circuit (122_1) charges the second device (130_2) until the operating power information, which includes the current (Wang; ¶26), of the charging signal is abnormal (Wang; ¶44). The controller (124) is configured to 18control the switch device (122_2) to output the first operating power (P01) to the first device (130_1) when the first device is under normal operating power and disconnect the second device that is under an abnormal operating condition (Wang; ¶44). 
Wang does not explicitly disclose the abnormal condition being a second current value, and the second current value being less than the first current value.
Kahnt discloses a switch connection (P1+) is closed when a current is less than an upper limit current and greater than a first lower limit current. The switch connection (P1+) is opened when the current is greater than the upper limit current or when the current is less than the lower limit current (Kahnt; ¶27). The upper limit current being greater than a lower limit current.
It would be obvious to one of ordinary skill in the art to provide the abnormality determination of Kahnt with the abnormality determination of Wang in order to improve operating a dual battery system and improve storage capacity of the system (Kahnt; ¶6).
Regarding claim 15, Wang discloses that when in a normal state and charging the first electronic device (130_1) and disconnecting the electronic device when charging is abnormal while keeping those switches connected that detects a normal operating power (Wang; ¶44), thus the power management circuit (122_1) and the second switch (406) remain connected charging the second device. The detecting circuit detects whether the operating powers output is normal or not, thus, whether it is the first or the second time charging, the detection is the same (Wang; ¶38).
Wang does not explicitly disclose charging the first device for the second time, when the current signal has the second current value and charging the second device for a second time until the current signal has the second current value.
Kahnt discloses a switch connection (P1+) is closed when a current is less than an upper limit current and greater than a first lower limit current. The switch connection (P1+) is opened when the current is greater than the upper limit current or when the current is less than the lower limit current (Kahnt; ¶27). The upper limit current being greater than a lower limit current.
It would be obvious to one of ordinary skill in the art to provide the abnormality determination of Kahnt with the abnormality determination of Wang in order to improve operating a dual battery system and improve storage capacity of the system (Kahnt; ¶6).

Claims 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Balakrishnan et al. US20140268922A1.
Regarding claim 5, Wang does not directly disclose the first switching condition comprises a set time and a set current range, the control circuit is further configured to determine whether a corresponding current of the charging signal is maintained in the set current range within the set time.
Balakrishnan discloses a switching period (T1) which is a set time and a minimum (Uth_min) and maximum (Uth_max) current. The current is monitored between the minimum threshold and the maximum threshold for the fixed time period (Balakrishnan; FIG. 4; ¶58).
It would be obvious to one of ordinary skill in the art to provide the timing of Balakrishnan to Wang in order to regulate the output current to a desired quantity (Balakrishnan; ¶5). This allows for an optimal output that will improve the charging quality.
Regarding claim 11, Wang does not directly disclose the first switching condition comprises a set time and a set current range, the control circuit is further configured to determine whether a corresponding current of the charging signal is maintained in the set current range within the set time.
Balakrishnan discloses a switching period (T1) which is a set time and a minimum (Uth_min) and maximum (Uth_max) current. The current is monitored between the minimum threshold and the maximum threshold for the fixed time period (Balakrishnan; FIG. 4; ¶58).
It would be obvious to one of ordinary skill in the art to provide the timing of Balakrishnan to Wang in order to regulate the output current to a desired quantity (Balakrishnan; ¶5). This allows for an optimal output that will improve the charging quality.
Regarding claim 16, Wang does not directly disclose the first switching condition comprises a set time and a set current range, the control circuit is further configured to determine whether a corresponding current of the charging signal is maintained in the set current range within the set time.
Balakrishnan discloses a switching period (T1) which is a set time and a minimum (Uth_min) and maximum (Uth_max) current. The current is monitored between the minimum threshold and the maximum threshold for the fixed time period (Balakrishnan; FIG. 4; ¶58).
It would be obvious to one of ordinary skill in the art to provide the timing of Balakrishnan to Wang in order to regulate the output current to a desired quantity (Balakrishnan; ¶5). This allows for an optimal output that will improve the charging quality.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vinciguerra et al. US6771044B1 discloses opening and closing switching elements such that each are closed for a sufficient period of time sequentially in order to provide full recharge of the respective computer group.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859